EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 04/06/2021.
	Claims 10-13, 23-24 and 26 have been amended. Claims 1-9 have been canceled. Overall, claims 10-27 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: page 4, line 16, “--an-- has been insert before “axial view”.   
Claim 12: page 5, line 15, --the first and second radially external -- has been inserted before “inlet/outlet spaces”.
Claim 12: page 5, line 16, “--an-- has been insert before “axial view”.   
	The amendment to claims 1 and 12 have been entered to correct a typographical error.


Drawings
2.	The drawings were received on 04/06/2021.  These drawings are approved.

Allowable Subject Matter
3.	The applicant's amendments filed on 04/06/2021 have overcome the previously rejection mailed on 01/07/2021. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, therefore, claims 10-27 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 10: As pointed out by applicants’ amendment (see amendment to the Claims section, page 4 and applicants’ argument (see Remarks section, pages 11-13), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to  wherein the central annular housing component is spaced from the annular pump duct in the radial direction to form inlet/outlet spaces radially-spaced outside the annular pump duct and extending over an entire axial height of the annular pump duct, and wherein a radial spacing of the central annular housing component narrows in a circumferential direction in a respective end 
	- Regarding claim 12: As pointed out by applicants’ amendment (see amendment to the Claims section, page 5) and applicants’ argument (see Remarks section, pages 11-13), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a blocking device arranged between the first radially external inlet/outlet space and the second radially external inlet/outlet space, the blocking device comprising a blocking element blocking the annular pump duct in an axial direction on both sides of the rotor collar, wherein the first and second radially external inlet/outlet spaces are formed over an entire axial height of the annular pump duct, and wherein a radial spacing of the central annular housing component narrows in a circumferential direction in a respective end region of the first and second radially external inlet/outlet spaces, such that an edge portion of the inlet/outlet spaces that abuts the annular pump duct forms a portion of a triangular shape in an axial view.
Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of a radial spacing of the central annular housing component narrows in a circumferential direction in a respective end region of the inlet/outlet spaces or the first and second radially external inlet/outlet spaces, such that an edge portion of the inlet/outlet spaces or the first and second radially external inlet/outlet spaces that abuts the annular pump duct forms a portion of a triangular shape in an axial view; therefore, the pump is provided not only reduced the required installation space of the pump but also increased the performance and the efficiency of the pump by allowing the emptying of residues from the pump as set forth in the specification, page 7, para. [0045] to para. [0047].   


Prior Art
5.	The IDS (PTO-1449) filed on Apr. 06, 2021 has been considered.  An initialized copy is attached hereto.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746